Citation Nr: 1813084	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-49 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral hearing loss disability.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for tinnitus.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for chronic myelogenous leukemia (CML).  

4.  Entitlement to service connection for Addison's disease.

5.  Entitlement to service connection for diabetes.  

6.  Entitlement to service connection for nerve damage in the back and hips.

7.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

8.  Entitlement to service connection for coronary artery disease (CAD).  

9.  Entitlement to service connection for sleep apnea.

10.  Entitlement to a compensable rating for asbestosis.

11.  Entitlement to a total disability rating based on individual unemployability as the result of service connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Stacey P. Clark, Attorney at Law


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to March 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from three rating decisions of the VA RO.  An October 2012 rating decision denied the claims for service connection for diabetes, COPD, CAD, and sleep apnea, and it denied a compensable rating for asbestosis.  A November 2013 rating decision declined to reopen the claims for service connection for a bilateral hearing loss disability and tinnitus.  A July 2014 rating decision declined to reopen the claim for service connection for CML, and it denied the claims for service connection for Addison's disease and nerve damage to the back and hips.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  A November 2008 decision of the Board denied the claims for service connection for a bilateral hearing loss disability, tinnitus, and CML.    

2.  The evidence received since the November 2008 Board decision is cumulative and redundant, does not relate to unestablished facts necessary to substantiate the claims, and does not raise a reasonable possibility of substantiating the claims for service connection for a bilateral hearing loss disability, tinnitus, or CML.

3.  Addison's disease, diabetes, nerve damage to the back and hips, COPD, and CAD were not caused or aggravated by a service-connected disability.

4.  Asbestosis has not resulted in a limitation of pulmonary function or other symptoms.  

5.  The Veteran's service-connected disability does not preclude him from securing and following a substantially gainful occupation consistent with his education and work experience.


CONCLUSIONS OF LAW

1.  The November 2008 decision of the Board denying the claims for service connection for a bilateral hearing loss disability, tinnitus, and CML is final.  38 U.S.C. § 4004(b) (2002); 38 C.F.R. § 20.1100 (2008).

2.  New and material evidence has not been received sufficient to reopen the claims for service connection for a bilateral hearing loss disability, tinnitus, or CML.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

3.  The criteria for service connection for Addison's disease, diabetes, nerve damage to the back and hips, COPD, and CAD have not been met.  38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.310 (2017).

4.  The criteria for a compensable rating for asbestosis have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.97, Diagnostic Code 6833 (2017).

5.  The criteria for a TDIU have not been met.  38 U.S.C. §§ 1155, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.18 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In this case, the Veteran was provided with all appropriate notification in December 2010, December 2011, April 2012, May 2012, and April 2014.  The Veteran has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Thus, adjudication of the Veteran's claims at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's post-service medical treatment records have been obtained, to the extent they were both identified and available.  

VA has not obtained medical opinions addressing the claims for service connection for hearing loss, tinnitus, and CML.  VA is not required to provide a medical examination of a claimant seeking to reopen a previously and finally disallowed claim unless new and material evidence had been presented.  Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-1343 (Fed. Cir. 2003) (holding that "in the absence of new and material evidence, VA is not required to provide assistance to a claimant attempting to reopen a previously disallowed claim, including providing a medical examination or obtaining a medical opinion").  Here, as is discussed in further detail below, a medical opinion addressing these claims is not required because new and material evidence has not been received.

Similarly, VA has not obtained an etiological opinion with respect to the claims for service connection for Addison's disease, diabetes, and nerve damage to the back and hips .  No such examination is required.  The Federal Circuit Court of Appeals has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C.A. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  In this case, the Veteran has claimed that Addison's disease, diabetes, and nerve damage are all secondarily related to disabilities that have not been connected to the Veteran's service.  Without a relevant service-connected disability, a VA examination addressing the Veteran's claimed disabilities is unwarranted.  

The Veteran has been provided with examinations addressing his COPD, CAD, and asbestosis.  The Board finds that the examiners reviewed the Veteran's claims file and past medical history, noted his current complaints, and rendered appropriate opinions consistent with the remainder of the evidence of record.  In sum, the Board finds that the medical evidence of record is adequate for the purpose of rendering a decision.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran declined the opportunity to participate in a hearing before the Board.  The Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

New and Material Evidence

Decisions of the RO and the Board that are not appealed in the prescribed time are final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the former disposition.  38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156; Smith v. West, 12 Vet. App. 312 (1999).  Raising an alternate theory of entitlement to service connection for the same disability, in and of itself, does not provide a sufficient basis upon which to reopen the claim.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006); see also Ashford v. Brown, 10 Vet. App. 120, 123 (1997).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Turning to the facts in this case, the Veteran's claims for service connection for a bilateral hearing loss disability, tinnitus, and CML were last denied in a November 2008 decision of the Board.  This decision found that while the Veteran had a current diagnosis with each of the claimed disabilities, the weight of the evidence did not support a finding that such disabilities were related to the Veteran's service.  That decision is final.  

Since November 2008, the Veteran has submitted additional statements with respect to his claims for a bilateral hearing loss disability and tinnitus.  In November 2012, the Veteran stated that he was entitled to service connection because "VA acknowledges that service connection for hearing loss is not predicated on the service member having a significant hearing loss upon separation from the military".  Similarly, in October 2013, the Veteran stated that he was entitled to service connection because the legal requirements for service connection had "lowered" since November 2008.  In this case, however, the criteria for service connection for hearing loss remain the same as they were in November 2008.  Indeed, the Board expressly noted in November 2008 that "the absence of in-service evidence of hearing loss is not fatal to a claim for service connection" before denying the Veteran's claims after considering the totality of the evidence.  The Veteran's contentions regarding the criteria for service connection thus do not constitute new and material evidence.  

The Veteran has otherwise contended, for example in October 2013, that his hearing loss and tinnitus related to his in-service experiences, including working with teletype machines.  This evidence is not new and material because it merely repeats the lay allegations that were of record at the time of the last final denial of the Veteran's claim in November 2008.  

To the extent that additional medical evidence has been added to the record since November 2008, such evidence does not raise a reasonable possibility of substantiating the Veteran's claim because it shows only the Veteran's continuing treatment for a bilateral hearing loss disability and tinnitus.  The November 2008 decision found that the Veteran indeed had current bilateral hearing loss and tinnitus disabilities.  Thus, the medical evidence showing continuing complaints relating to the Veteran's hearing, while new, is not material because such evidence relates only to the presence of a current disability and does not relate to a connection between the Veteran's current disabilities and his service.   

Similarly, with respect to the Veteran's CML, since November 2008, the Veteran has submitted additional medical evidence showing ongoing treatment for CML.  This evidence does not raise a reasonable possibility of substantiating the Veteran's claim because it shows only the Veteran's continuing treatment for CML.  The November 2008 decision found that the Veteran indeed had a current diagnosis with CML.  Thus, the medical evidence showing continuing treatment for such disability, while new, is not material because such evidence relates only to the presence of a current disability and does not relate to a connection between CML and the Veteran's service.   

In sum, while the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating the claim is "low", it is nonetheless a threshold.  In this case, to the extent that new evidence has been presented, such evidence does not raise a reasonable possibility of substantiating the claims of entitlement to service connection for a bilateral hearing loss disability, tinnitus, and CML.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claims for service connection for a bilateral hearing loss disability, tinnitus, and CML, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Service Connection

The Veteran contends that he has Addison's disease, diabetes, nerve damage to the back and hips, COPD, and CAD not as a direct result of his service, but instead as the secondary result of other disabilities.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017); Harder v. Brown, 5 Vet. App. 183 (1993).  Additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability is also service connected.  38 C.F.R. § 3.310 (2017); Allen v. Brown, 7 Vet. App. 439 (1995).  To establish service connection for a claimed disability on a secondary basis, there must be evidence of a current disability, a service-connected disability, and medical evidence of a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

With respect to the claim for service connection for Addison's disease, the Veteran filed his claim for service connection for Addison's disease in January 2014, arguing that such disability was secondary to the chemotherapy treatment that he received in treatment of CML.  The medical record indeed shows that clinicians, for example in August 2013, have similarly attributed the Veteran's development of Addison's disease to the medication that he took in treatment of CML.  Clinicians have not attributed Addison's disease to the Veteran's service-connected asbestosis or any other incident of service.  Thus, with the weight of the evidence connecting the Veteran's Addison's disease to medications used to treat a disability that is not related to service, the claim for service connection for Addison's disease fails on the basis that there is no relevant service-connected disability.  There is otherwise no allegation that Addison's disease either began during or was otherwise directly caused by his military service.  

With respect to the claim for service connection for diabetes, the Veteran filed his claim for service connection for diabetes in May 2012, and the Veteran has received treatment for diabetes since that time.  In May 2012, the Veteran reported that his blood sugar levels were high as the result of the medications that he took in treatment of CML.  Similarly, in January 2014, the Veteran argued that he had diabetes as a result of Addison's disease.  Neither CML nor Addison's disease has been service connected, and the Veteran's claim for service connection for diabetes secondary to Addison's disease fails on the basis that there is no relevant service-connected disability.  There is otherwise no allegation that the Veteran's diabetes either began during or was otherwise directly caused by his military service.  

With respect to the claim for service connection for nerve damage in the back and hips, the Veteran filed his claim for service connection for nerve damage in the back and hips in January 2014, arguing that such disability was secondary to his chemotherapy treatment for CML.  In February 2013, a clinician noted that the Veteran had neuropathic pain, which, the clinician indicated was noted in 2008 to be peripheral neuropathy secondary to the chemotherapy medications that treated the Veteran's CML.  As noted above, CML has not been service connected.  The Veteran's claim for service connection for nerve damage in the back and hips secondary to CML fails on the basis that there is no relevant service-connected disability.  There is otherwise no allegation that the Veteran's nerve damage either began during or was otherwise directly caused by his military service.  

With respect to the claim for service connection for COPD, the Veteran filed his claim for service connection for COPD in February 2012, arguing that such disability was secondary to his service-connected asbestosis.  At issue in this case, then, is whether the Veteran's diagnosed COPD is related to his service-connected asbestosis.  The Veteran underwent an examination in May 2012, at which time the examiner opined that asbestosis had not caused, resulted in, or aggravated his COPD.  As a rationale for this opinion, the examiner noted that the Veteran's asbestosis had been seen as pleural densities which would not cause an obstructive lung disease such as COPD.  The examiner noted that medical textbooks did not support such a connection between asbestosis and CAD.  Instead, the examiner found that the Veteran's COPD was caused by a history of smoking.  

Similarly, with respect to the claim for service connection for CAD, the Veteran filed his claim for service connection for CAD in November 2011, arguing that such disability was secondary to his service-connected asbestosis and COPD.  The Veteran underwent a VA examination in December 2011, at which time the examiner found that the Veteran's diagnosed CAD was not related to or aggravated by his service-connected asbestosis.  As a rationale for this opinion, the examiner found that a review of pertinent medical literature did not support a causal relationship between asbestosis and CAD.  Instead, the examiner noted that atherosclerosis, a depositing of fatty plaques beginning as early as adolescence, was responsible for almost all cases of CAD.  

Turning to an analysis of these facts, the Board notes that no clinician has attributed the Veteran's COPD or CAD to his service-connected asbestosis; indeed, the May 2012 examiner found that the Veteran's COPD was not related to his service-connected asbestosis disability, and the November 2011 examiner found that the Veteran's CAD was not related to his service-connected asbestosis disability.  As will be discussed in greater detail below, clinicians have generally found the Veteran's service-connected asbestosis not to result in any symptoms at all.  

To the extent that the Veteran believes that his COPD or CAD is related to his asbestosis disability, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Of note, it was the Veteran's statements, which were found to be competent, that formed the basis for VA providing the Veteran with examinations.

Lay persons are also competent to provide opinions on some medical issues, such as experiencing the symptoms associated with COPD and CAD.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of the Veteran's COPD and CAD, the issue of causation of such medical conditions is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's COPD and CAD are related to his asbestosis disability, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinions, because such evidence was provided by medical professionals and concerned the Veteran's pulmonary and cardiac systems, something that is not readily perceivable by the use of a person's senses.  

The Veteran has not claimed that his COPD and CAD are directly related to service, and the Board cannot otherwise find that the evidence supports such a connection.  The Veteran's service treatment records are silent for treatment or complaints relating to his lungs and heart, and the Veteran's January 1963 service separation examination was normal.  Furthermore, the Veteran has not identified an in-service event or injury that he believes gave rise to COPD and CAD.  

In sum, the Board concludes that the preponderance of the evidence is against granting service connection for Addison's disease, diabetes, nerve damage in the back and hips, COPD, or CAD.  As the weight of the evidence is against the claims, the claims are denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

The Veteran's asbestosis is currently evaluated as noncompensable under Diagnostic Code 6833, which evaluates the impairment from asbestosis.  38 C.F.R. §4.97 (2017).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Asbestosis is rated under the General Rating Formula for Interstitial Lung Disease, which provides for the following ratings: 

10 percent:	FVC of 75 percent to 80 percent of predicted value, or; DLCO (SB) of 66 percent to 80 percent of predicted value
30 percent:	FVC of 65 percent to 74 percent of predicted value, or; DLCO (SB) of 56 percent to 65 percent of predicted value
60 percent:	FVC of 50 percent to 64 percent of predicted value, or; DLCO (SB) of 40 percent to 55 percent of predicted value, or; a maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation
100 percent:	FVC of less than 50 percent of predicted value, or; DLCO (SB) of less than 40 percent of predicted value, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale or pulmonary hypertension, or; outpatient oxygen therapy

38 C.F.R. § 4.97, General Rating Formula for Interstitial Lung Disease

Turning to the facts in this case, the Board first notes that since filing his claim for an increased rating for asbestosis in November 2010, the Veteran has been diagnosed with two pulmonary disabilities: asbestosis, which is service-connected, and COPD, which is not service-connected.  Clinicians, for example in April 1010, December 2011, and October 2012, have attributed the Veteran's decreased pulmonary function to his COPD, rather than to his asbestosis.  Indeed, the April 2010 VA examiner stated that PFTs showed that asbestosis did not result in current pulmonary limitations or restrictions.  In December 2011, an examiner indicated that the Veteran's COPD, rather than his asbestosis, was predominantly responsible both for his episodes of respiratory failure and for his limitation in pulmonary function generally.  In an October 2012 addendum, a VA examiner clarified that July 2012 PFTs reflected symptoms attributable to COPD, rather than to asbestosis.  The examiner further indicated that the Veteran's COPD, rather than his asbestosis, was predominantly responsible for the limitation in his pulmonary function.  Thus, the Board observes that no clinician has attributed any pulmonary symptoms to the Veteran's asbestosis, and a compensable rating for asbestosis is unavailable to the Veteran at any time.  

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a Veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Substantially gainful employment is employment that is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides.  The term suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  The ability to work sporadically or to obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  

The determination as to whether a TDIU is appropriate is not based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  Any consideration as to whether the Veteran is unemployable is a subjective one that is based upon the Veteran's actual level of industrial impairment, not merely the level of industrial impairment experienced by the average person.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

Advancing age and nonservice-connected disability may not be considered in the determination of whether a Veteran is entitled to a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating for service-connected disability, in itself, is recognition that the impairment makes it difficult to obtain and keep employment. Instead, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one, but is rather a determination for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  

Benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If, as in this case, there is only one service-connected disability, this disability must be rated 60 percent or more.  38 C.F.R. § 4.16(a).  When, as here, this percentage requirement is not met, entitlement to benefits may be considered when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an total disability rating for compensation purposes based on individual unemployability pursuant to 38 C.F.R. § 4.16(b) in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Turning to the facts in this case, the Veteran is in receipt of a noncompensable rating for his single service-connected disability of asbestosis.  The weight of the evidence, for example a treatment record from February 2011, indicates that the Veteran retired from his job as an electrician after 30 years as a result of a back injury.  As noted in the Board's above discussion of the Veteran's claim for an increased rating for asbestosis, however, no clinician has attributed any symptoms, including any functional limitations, to the Veteran's asbestosis alone.  The weight of the evidence does not otherwise indicate that the Veteran's service-connected asbestosis alone prevents him from securing and following a substantially gainful occupation.  

Thus, upon a thorough review of the evidence of record, the Board finds that the Veteran is not precluded from engaging in substantially gainful employment as a result of his service-connected disability of asbestosis.  This case need not be referred to the Director of Compensation and Pension Service for extraschedular consideration of a TDIU.  As such, the benefit of the doubt doctrine is inapplicable, and the claim for TDIU must be denied.  38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

In the absence of new and material evidence, the petition to reopen a claim for service connection for a bilateral hearing loss disability is denied.   

In the absence of new and material evidence, the petition to reopen a claim for service connection for tinnitus is denied.   

In the absence of new and material evidence, the petition to reopen a claim for service connection for CML is denied.   

Service connection for Addison's disease is denied.  

Service connection for diabetes is denied.

Service connection for nerve damage in the back and hips is denied.

Service connection for COPD is denied.

Service connection for CAD is denied.

A compensable rating for asbestosis is denied.

A TDIU is denied.


REMAND

The Veteran underwent a VA examination addressing his sleep apnea in July 2012, at which time the examiner found that the Veteran did not have sleep apnea.  Both before and after the time of the examination, however, clinicians have diagnosed the Veteran with sleep apnea.  For example, in May 2012, a clinician diagnosed the Veteran with sleep apnea following a sleep study.  Accordingly, given that the Veteran has been diagnosed with sleep apnea since filing his claim, the Veteran should be provided with an additional examination addressing the likely etiology of his sleep apnea.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination, if a physical examination is determined to be necessary, to determine the nature and etiology of his sleep apnea disability.  Otherwise, the examiner may offer the requested opinions without an examination.  In either event, after reviewing the Veteran's claims file and considering the Veteran's contentions, the examiner should address whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's sleep apnea:

a) began during or was otherwise caused by his military service, or;

b) was caused or aggravated (that is, permanently increased in severity beyond the natural progress of the disorder) by his service-connected asbestosis.  

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


